        Case 3:19-cv-00903-DPJ-FKB Document 9 Filed 04/17/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 JACKSON DIVISION

MARTHA NAYLOR                                                                           PLAINTIFF

v.                                                               CASE NO.: 3:19-cv-903 DPJ-FKB
HYUNDAI CAPITAL AMERICA, INC.
d/b/a HYUNDAI MOTOR FINANCE                                                          DEFENDANT


               JOINT MOTION TO STAY CASE AND COMPEL ARBITRATION

        Plaintiff Martha Naylor (“Plaintiff”) and Defendant Hyundai Capital America doing

business as Hyundai Motors Finance (“Hyundai” or “Defendant”) (collectively, the “Parties”), by

and through their respective undersigned counsel, jointly move this Court for entry of an Order

staying the above-captioned case pending the outcome of arbitration of this dispute before an

agreed arbitrator, and to compel arbitration. In support of this motion, the Parties state as follows:

        1.       On December 9, 2019, Plaintiff initiated the instant lawsuit against Hyundai

alleging claims under the Telephone Consumer Protection Act. See ECF No. 1

        2.       Pursuant to the Parties’ Agreement, either party may request that any dispute be

resolved though binding arbitration with the American Arbitration Association. A true and correct

copy of the Arbitration Agreement is attached herein as Exhibit A.

        3.       After consulting with their respective counsel, the Parties have agreed to submit

Plaintiff’s disputes to arbitration pursuant to the Sale Contract.

        4.       The Parties therefore respectfully request that the Court enter an order staying this

litigation pending the outcome of the arbitration and compelling the Plaintiff’s claims to

arbitration.

        5.       The Parties will provide an update to the Court about the status of the matter within

fifteen (15) days of the conclusion of the arbitration.
        Case 3:19-cv-00903-DPJ-FKB Document 9 Filed 04/17/20 Page 2 of 3




        WHEREFORE, Plaintiff Martha Naylor and Defendant Hyundai Capital America, Inc.

respectfully request entry of an Order staying the above-captioned matter pending the outcome of

the Parties’ arbitration of their dispute.

        Dated this 17th day of April, 2020.

                                              Respectfully Submitted,

                                              HYUNDAI CAPITAL AMERICA, INC.


                                              s/G. Dewey Hembree, III
                                                     Attorney of Record

OF COUNSEL:

G. Dewey Hembree, III, Esq.
McGlinchey Stafford, PLC
1020 Highland Colony Pkwy, Suite 702
Ridgeland, MS 39157
Telephone: 769-524-2300
ghembree@mcglinchey.com
Counsel for Defendant
Hyundai Capital America, Inc.

                                              MARTHA NAYLOR



                                               s/Rocky Wilkins
                                                    Attorney of Record

OF COUNSEL:

Rocky Wilkins, Esq.
Morgan & Morgan, PLLC
4450 Old Canton Road, Ste 200
Jackson, MS 39211
Tel: 601-503-1654
rocky@forthepeople.com
jdistasio@forthepeople.com
lcrouch@forthepeople.com
Counsel for Plaintiff




                                               -2-
       Case 3:19-cv-00903-DPJ-FKB Document 9 Filed 04/17/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 17, 2020, a true and correct copy of the foregoing
 was served electronically using the Court’s CM/ECF system on all registered users of the
 CM/ECF system who have filed a notice of appearance, including the following counsel:

Rocky Wilkins, Esq.
Morgan & Morgan, PLLC
4450 Old Canton Road
Suite 200
Jackson, MS 39211
Tel: 601-503-1654
rocky@forthepeople.com
jdistasio@forthepeople.com
lcrouch@forthepeople.com
Counsel for Plaintiff


                                              /s/ G. Dewey Hembree, III
                                              G. Dewey Hembree, III, Esq.
                                              Counsel for Defendant Hyundai Capital
                                              America, Inc.




                                            -3-
